— Proceeding pursuant to section 298 of the Executive Law to review a determination of the respondent New York State Human Rights Appeal Board, dated October 12, 1983, which affirmed a determination of the New York State Division of Human Rights that petitioner discriminated against respondent Eduardo Ordonez, and, inter alia, *419awarded him back pay. The division cross-petitions for enforcement of the order.
Determination confirmed, petition dismissed, and cross petition for enforcement granted, with one bill of costs payable to respondent-petitioner and respondent Ordonez by the New York City Board of Education, to be fixed by the County Clerk of Kings County, under CPLR 8203 and 8301.
The determination is supported by substantial evidence (New York City Bd. of Educ. v Batista, 54 NY2d 379; 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176), and the division correctly held the board of education to be legally responsible for the discriminatory acts practiced against Eduardo Ordonez (New York City Bd. of Educ. v Batista, supra). Lazer, J. P., Bracken, Weinstein and Niehoff, JJ., concur.